Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to CPLR 506 [b] [1]) to review a determination of respondent which revoked petitioner’s pistol permit.
A CPLR article 78 proceeding against a Judge of the Surrogate’s Court should be commenced in Supreme Court and is not properly commenced in this Court (see CPLR 506 [b] [1]; Matter of Panas v Traficanti, 147 AD2d 795, 796 [1989]; Matter of Juracka v Severson, 115 AD2d 102, 102 [1985], lv denied 67 NY2d 603 [1986]). Neither Matter of Mazzone v Czajka (8 AD3d 788 [2004]) nor Matter of Gerard v Czajka (307 AD2d 633 [2003]) address the issue of lack of initial jurisdiction in this Court and, therefore, they should not be regarded as controlling authority.
Crew III, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, without costs.